Citation Nr: 0722931	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for prepyloric ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active service from July 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an increase in a 20 percent rating for the 
veteran's service-connected prepyloric ulcer.  In July 2003, 
the veteran testified at a Travel Board hearing at the RO.  
In July 2005 and July 2006, the Board remanded this appeal 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2007 statement submitted to the Board, the 
veteran indicated that he had received additional treatment 
and/or examination for his service-connected prepyloric ulcer 
at the VA Medical Center (VAMC) in Richmond, VA.  Although 
the Board regrets further delaying appellate review of this 
matter, as VA medical records are constructively of record 
and must be obtained, the RO should obtain VA treatment 
records from April 2006 to the present from the Richmond 
VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 
611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain VA medical records from April 
2006 to the present from the VAMC in 
Richmond, VA.   

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



